Appeal by defendant from an amended judgment of the Supreme Court, Kings County, rendered September 11, 1970, upon his conviction of murder in the second degree, on a plea of guilty, and imposing an indeterminate sentence of from 25 years to life. Amended judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of from 20 years to life. As so modified, amended judgment affirmed. In the interest of justice, we are modifying the sentence in this case so that it conforms to the sentence ultimately given to the codefendant Ramos (see People v Ramos, 35 AD2d 732), to which the District Attorney consents. Latham, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.